Filed 10/03/19 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2019 ND 235

In the Interest of G.D-M., a child


State of North Dakota,                            Petitioner and Appellee
      v.
G.D-M., Child; C.D., Mother;
Barb Oliger, Guardian ad Litem;
Executive Director ND DHS,                                   Respondents
      and
R.M-Z., Father,                                 Respondent and Appellant

                                 No. 20190232

                                     and

In the Interest of A.D-M., a child


State of North Dakota,                            Petitioner and Appellee
      v.
A.D-M., Child; C.D., Mother;
Barb Oliger, Guardian ad Litem;
Executive Director ND DHS,                                   Respondents
      and
R.M-Z., Father,                                 Respondent and Appellant


                                 No. 20190233


                                      1
Appeal from the Juvenile Court of Burleigh County, South Central Judicial
District, the Honorable Lindsey Renee Nieuwsma, Judicial Referee.

AFFIRMED.

Per Curiam.

Benjamin Pulkrabek, Mandan, ND, for respondent and appellant; submitted
on brief.

Tessa Vaagen and Mary Melech, Assistant State’s Attorneys, Bismarck, ND,
for petitioner and appellee; submitted on brief.




                                   2
                       Interest of G.D-M. and A.D-M.
                        Nos. 20190232 and 20190233

Per Curiam.

[¶1] R.M-Z., the father of G.D-M. and A.D-M., appeals from orders
terminating his parental rights to the children. R.M-Z. argues he received
ineffective assistance of counsel from his trial attorney and the evidence was
insufficient to establish he did not want to attend the trial. Because the face
of the record does not establish that his counsel was ineffective under the
guidelines set forth in Interest of K.L., 2008 ND 131, ¶ 31, 751 N.W.2d 677, and
the evidence is sufficient to support the judicial referee’s decisions, we
summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶2] Gerald W. VandeWalle, C.J.
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen
     Lisa Fair McEvers




                                       3